                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                  )   Criminal No. 19-257(1) (MJD/KMM)
                                            )
        v.                     Plaintiff,   )
                                            )   DEFENDANT=S PRETRIAL MOTION
 AMANDA MARIE LETOURNEAU,                   )   TO DISCLOSE AND MAKE
                                            )   INFORMANTS AVAILABLE FOR
                              Defendant.    )   INTERVIEW


       Amanda Marie Letourneau, by and through her undersigned attorney, hereby moves

the Court for an Order requiring the Government to disclose the identity of any informant

or informants utilized by the Government in the investigation of the above-entitled matter,

and to make such informants available for interview by Defendant=s attorney in preparation

for trial, and to disclose:

       1) the prior criminal convictions of such informants,

       2) all aliases used by the informants,

       3) a chronological list of every contact law enforcement made with the informant
          in relation to and at the time of the investigation of Ms. Letourneau, including
          emails, texts, phone calls, notes from phone calls and face-to-face interactions,

       4) all assistance, promises and other support provided to the informant or on behalf
          of the informant, including phone calls and emails to other prosecutors or law
          enforcement officials, and

       5) all entries in the FBI “informant book” or DEA “informant log” related to the
          use or payments to the informants in this case.

       This motion is based on the indictment, the records and files in the above-entitled

action, and any and all other matters which may be presented prior to or at the time of the

hearing of said motion.
Dated: November 12, 2019   Respectfully submitted,


                           s/Shannon Elkins

                           SHANNON ELKINS
                           Attorney ID No. 332161
                           Attorney for Defendant
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415
